760 F.2d 238
24 Ed. Law Rep. 1119
STUDENTS OF CALIFORNIA SCHOOL FOR THE BLIND, et al.,Plaintiffs-Appellees,v.Bill HONIG, in his capacity as Superintendent of PublicInstruction of the State of California, et al.,Defendants-Appellants.
No. 84-1506.
United States Court of Appeals,Ninth Circuit.
May 13, 1985.

ORDER
Before CHOY, PREGERSON, and REINHARDT, Circuit Judges.


1
Pursuant to the decision of the United States Supreme Court in Bill Honig, Superintendent of Public Instruction of California, et al., v. Students of the California School for the Blind, et al., --- U.S. ----, 105 S. Ct. 1820, 85 L. Ed. 2d 114 (1985), which vacated our opinion in this matter, 736 F.2d 538, the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court.